Robert Edmonds Execr to the last will & testament of George Foxwell decd plaint. agt Richard Foxwell of blew point alias Scar borough Defendt in an action of the case for non payment of Six pounds being the remainder of Eight pounds & for non performance of severall Articles mentioned in writing according to Engagemt Covenant or Specialty [ 312 ] under the hand of sd Richard Fox-well bearing date the .20th day of August. 1669. as may or will ap-peare for the proofe of all aboueSude for as due & to bee performed & due interest for non performance of which according to the aforesd Covenant agreement ingagement or Specialty is to the plaints damage to the Summe abouesaide with other due damages according to *587attachmt Dat. March 9th 1674. . . . The Jury . . . founde for the plaint. Six pounds according to specialty & costs of Court twenty Seven Shillings & two pence.
Execucion issued May. 14° 1675.